       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Spectrum Products LLC,                             No. CV-21-01407-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Jie Gao, et al.,
13                  Defendants.
14
15
16          Plaintiff Spectrum Products LLC (“Spectrum”) owns United States Patent Number

17   D925721, a vent extender which Spectrum sells on Amazon.com. (Doc. 18-2 ¶¶ 1-3; Doc.
18   1-2.) Spectrum alleges that Defendants—Jie Gao (allegedly an alias; Spectrum believes

19   his real name might be Ji Hue) and Gao’s sole proprietorship, Ventilaiders—sell an

20   infringing product on Amazon.com. (Doc. 1 ¶ 34.) After being notified by Spectrum of
21   the infringing nature of their product, Defendants have continued to sell the same infringing
22   product but have attempted to conceal that infringement by changing the online description

23   of their product’s design. (Doc. 18-2 ¶¶ 5-6.) Spectrum has sent cease and desist letters to

24   six addresses associated with the infringing product but does not presently know which

25   address (if any) is Defendants’ true address. (Id. ¶¶ 7-8.) Spectrum attempted to obtain

26   this information from Defendants’ attorney, but Defendants’ attorney refused to divulge
27   his clients’ address or to confirm Gao’s name and has since discontinued communication
28   with Spectrum. (Id. ¶¶ 8-10.) In this action, Spectrum accuses Defendants of patent
       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 2 of 6



 1   infringement. (Doc. 1.) At issue is Spectrum’s application for an ex parte temporary
 2   restraining order (“TRO”) enjoining Defendants from closing or removing money from
 3   their Amazon.com accounts. (Doc. 18.)
 4          The purpose of a TRO is to preserve the status quo pending a hearing on a
 5   preliminary injunction motion if irreparable harm will occur in the interim. See Ariz.
 6   Recovery Housing Ass’n v. Ariz. Dep’t of Health Servs., No. CV-20-00893-PHX-JAT,
 7   2020 WL 8996590, at *1 (D. Ariz. May 14, 2020). The standards for issuing a TRO are
 8   identical to those for issuing a preliminary injunction. Whitman v. Hawaiian Tug & Barge
 9   Corp./Young Bros., Ltd. Salaried Pension Plan, 27 F. Supp. 2d 1225, 1228 (D. Haw. 1998).
10   A plaintiff seeking a TRO must establish that he is likely to succeed on the merits, that he
11   is likely to suffer irreparable harm in the absence of immediate relief, that the balance of
12   equities tips in his favor, and that a TRO is in the public interest. See Winter v. Natural
13   Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Am. Trucking Ass’n, Inc. v. City of L.A., 559
14   F.3d 1046, 1052 (9th Cir. 2009). These elements are balanced on a sliding scale, whereby
15   a stronger showing of one element may offset a weaker showing of another. See Alliance
16   for the Wild Rockies v. Cottrell, 632 F. 3d 1127, 1131, 1134-35 (9th Cir. 2011). The
17   sliding-scale approach, however, does not relieve the movant of the burden to satisfy all
18   four prongs for the issuance of a TRO. Id. at 1135. Instead, “‘serious questions going to
19   the merits’ and a balance of hardships that tips sharply towards the plaintiff can support
20   issuance of a [TRO], so long as the plaintiff also shows that there is a likelihood of
21   irreparable injury and that the [TRO] is in the public interest.” Id. at 1135. The movant
22   bears the burden of proof on each element of the test. Envtl. Council of Sacramento v.
23   Slater, 184 F. Supp. 2d 1016, 1027 (E.D. Cal. 2000).
24          Spectrum has at least raised serious questions going to the merits of its patent
25   infringement claim. Spectrum has demonstrated that it owns the D925721 vent extender
26   patent. Spectrum also has demonstrated that Defendants likely are knowingly selling an
27   infringing product.    Spectrum alleges in its unverified complaint that Defendants
28   challenged the validity and enforceability of the patent by sending the Patent Examiner


                                                 -2-
       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 3 of 6



 1   prior art, and that the United States Patent Office was unpersuaded and allowed the patent
 2   to issue. (Doc. 1 ¶ 38.) But Spectrum fails to provide evidence to substantiate this
 3   allegation with its TRO application. For this reason, the Court finds under the sliding-scale
 4   approach that serious questions going to the merits of Spectrum’s patent infringement
 5   claim exist, but that Spectrum has stopped short of establishing a likelihood of success on
 6   the merits. See Visto Corp. v. Sproqit Technologies, Inc., 413 F.Supp.2d 1073, 1077 (N.D.
 7   Cal. 2006) (“In order to demonstrate likelihood of success on the merits, [the plaintiff]
 8   must show that in light of the presumptions and burdens that will inhere at trial on the
 9   merits, (1) it will likely prove that [the defendant] infringes the patent, and (2) [the
10   plaintiff’s] infringement claim will likely withstand [the defendant’s] challenges to the
11   validity and enforceability of the patent. On a motion for preliminary injunction, the
12   presumption of validity under 35 U.S.C. § 2822 does not shift the burden of proof; the
13   movant carries the burden of establishing it will likely succeed on all disputed liability
14   issues at trial.” (citations omitted)).
15          Where Spectrum’s application fails, however, is in establishing a likelihood of
16   irreparable harm. On this point, it is important to keep in mind the type of relief Spectrum
17   seeks. Spectrum does not seek a TRO enjoining Defendants from continuing to sell an
18   infringing product. For this reason, Spectrum’s concerns about a “wacka-mole problem,”
19   with Defendants, after receiving notice of this lawsuit, “open[ing] new accounts and
20   sell[ing] the infringing products in another corner of the internet,” (Doc. 18 at 2) cannot
21   support its application for a TRO because the order Spectrum seeks would not enjoin
22   Defendants from opening a new account or selling the infringing product somewhere else
23   online.1 No, Spectrum seeks an asset freeze, and “[a] party seeking an asset freeze must
24   show a likelihood of dissipation of the claimed assets, or other inability to recover monetary
25
            1
               Spectrum indicates that it has been in contact with Defendants’ attorney and has
26   asked Defendants’ attorney to accept service on behalf of his clients. (Doc. 18 at 1.) If
     true, it seems likely that Defendants have already heard about this lawsuit from their
27   attorney. Indeed, Spectrum also indicates that “Defendants are fully aware that [Spectrum]
     is seeking to shut down their selling and offering of the infringing products.” (Id. at 2.) To
28   the extent Spectrum is concerned that irreparable harm will follow if Defendants learn
     about this lawsuit before a TRO issues, that cat seems already to be out of the bag.

                                                 -3-
       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 4 of 6



 1   damages, if relief is not granted.” Johnson v. Couturier, 572 F.3d 1067, 1085 (9th Cir.
 2   2009). This can be shown, for example, by evidence that Defendants will become insolvent
 3   or that they have “engaged in a pattern of secreting or dissipating assets to avoid
 4   judgment.” In re Estate of Ferdinand Marcos, Human Rights Litig., 25 F.3d 1467, 1480
 5   (9th Cir. 1994). Spectrum has not made such a showing.
 6          Spectrum argues that “the shifty and disingenuous continual actions of the
 7   Defendant(s) and their shifty attorney” make it unlikely that Spectrum will be able to
 8   recover monetary damages in this action. (Doc. 18 at 6.) This “shifty behavior,” according
 9   to Spectrum, consists of the following: “1) using a third-party attorney to obfuscate
10   Defendant’s identity, 2) refusing to accept service 3) Defendant appears to be a foreigner
11   with little to no ties to the United States 4) mislabeling the infringing product on
12   Amazon.com and 5) misrepresenting the infringing product to the consumer.” (Id. at 1.)
13   These arguments do not withstand scrutiny.
14          First, there is nothing suspicious about Defendants being represented by an attorney.
15   And although Spectrum alleges that Defendants are obfuscating their identifies, Spectrum
16   fails to substantiate this allegation. Spectrum submits an affidavit from its owner, Michael
17   Mosiman, in which Mosiman claims that he has “a reasonable belief” that Defendants are
18   using aliases, but he does not explain the factual basis for that belief. (Doc. 18-2 ¶ 10.)
19   This first allegation of “shifty behavior” therefore does not establish a likelihood that
20   Defendants’ assets will be secreted away or dissipated, or that Spectrum will be unable to
21   recover damages in this case.
22          Second, the fact that Defendants’ attorney has refused to accept service on behalf of
23   his clients is not suspicious. Indeed, “[t]he attorney-client relationship by itself is
24   insufficient to convey authority to accept service.” Kruska v. Perverted Justice Foundation
25   Inc., No. CV-08-0054-PHX-SMM, 2009 WL 4041941, at *2 (D. Ariz. Nov. 16, 2009).
26   Service of process on an agent is sufficient only if the agent is “authorized by appointment
27   or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2). Nothing in the present
28   record indicates that Defendants have authorized their attorney to accept service of process,


                                                 -4-
       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 5 of 6



 1   and the mere fact that their attorney refuses to do so does not suggest that Defendants’
 2   assets will be secreted away or dissipated, or that Spectrum will be unable to recover
 3   damages in this case.
 4          Third, the mere fact that Gao is a foreign national (the complaint alleges that Gao is
 5   a citizen of South Korea) does not show that Gao likely will dissipate or hide assets once
 6   he receives notice of this lawsuit. The Court will not presume that foreign nationals are
 7   untrustworthy. And although Spectrum argues that Gao has few ties to the United States,
 8   it does not substantiate this argument with any evidence. Notably, the complaint alleges
 9   that Gao has a temporary residence in Maryland, that Ventilaiders is based in Maryland,
10   and that Defendants are represented by an attorney who works at Quantum Patent Law
11   Firm, which is located in Washington, D.C.                  (Doc. 1 ¶¶ 3, 8, 9); see
12   https://www.quantumpat.com/contact, last visited September 3, 2021. Assuming these
13   allegations are true, it appears that Gao has some meaningful ties to the United States.
14   More importantly, however, the fact that Gao is a South Korean citizen with only a handful
15   of known ties to the United States does not, by itself, show that Defendants would dissipate
16   or hide their asserts upon notice of this lawsuit.
17          Lastly, although Spectrum has shown that Defendants likely are mislabeling the
18   infringing product on Amazon.com and misrepresenting the infringing product to
19   consumers, nothing about the TRO Spectrum seeks would prevent Defendants from
20   continuing to infringe, mislabel, or misrepresent. Moreover, although these facts suggest
21   that Defendants might have engaged in some dishonest activity, they fall short of
22   establishing a likelihood that Defendants’ assets will be secreted away or dissipated, or that
23   Spectrum will be unable to recover damages in this case.
24          Perhaps the true goal of Spectrum’s TRO application comes into focus on page nine
25   of the application.     There, Spectrum argues that “[p]utting an immediate hold on
26   Defendants’ accounts is the only way to get the Defendants to stop hiding behind a lawyer
27   and face their day in Court.” (Doc. 18 at 9.) But the purpose of a TRO is to prevent an
28   immediate and irreparable injury from occurring before the Court has time to consider and


                                                  -5-
       Case 2:21-cv-01407-DLR Document 19 Filed 09/03/21 Page 6 of 6



 1   rule on a preliminary injunction motion. A TRO is not meant to operate like bail, assuring
 2   a defendant’s appearance in court by holding assets as security. Throughout its complaint
 3   and TRO application, Spectrum voices frustration with its unsuccessful efforts to serve
 4   Defendants with process in this matter, but there are other mechanisms available to
 5   discover the facts necessary to effectuate service of process. See Columbia Ins. Co. v.
 6   Seescandy.com, 185 F.R.D. 573, 577 (N.D. Cal. 1999) (“As a general rule, discovery
 7   proceedings take place only after the defendant has been served; however, in rare cases,
 8   courts have made exceptions, permitting limited discovery to ensue after filing of the
 9   complaint to permit the plaintiff to learn the identifying facts necessary to permit service
10   on the defendant.”).    Courts do not, however, issue TROs for the sole purpose of
11   strongarming potentially unwilling defendants into appearing and participating in
12   litigation.
13          For these reasons,
14          IT IS ORDERED that Spectrum’s application for an asset-freezing TRO (Doc. 18)
15   is DENIED.
16          Dated this 3rd day of September, 2021.
17
18
19
20
                                                   Douglas L. Rayes
21                                                 United States District Judge
22
23
24
25
26
27
28


                                                -6-
